             Case 1:20-cv-05043-LTS Document 1 Filed 07/01/20 Page 1 of 11


CARUSO GLYNN, LLC
Attorneys for Plaintiff
Compresion Altamira S.A. de C.V.
242-03 Northern Blvd.
Suite 201
Little Neck, N.Y. 11362
(718) 819-8667
Attorney: Lawrence C. Glynn (LG 6431)
CG File No.: 42.120419.01


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
AIG SEGUROS MEXICO S.A. de C.V.
a/s/o COMPRESION ALTAMIRA S.A. de C.V.,
                                                                Case No.:      20 Civ.         (    )
                             Plaintiff,
                                                                VERIFIED
        -against-                                               COMPLAINT

SAMSUNG ENGINEERING CO., LTD.,

                               Defendant.
-----------------------------------------------------------x

        Plaintiff, AIG SEGUROS MEXICO S.A. de C.V. (hereafter “AIG” or “Plaintiff) as Subrogee

of COMPRESION ALTAMIRA, S.A. de C.V. (hereafter “Altamira”, by its attorneys CARUSO

GLYNN, LLC, complaining of the Defendant, alleges upon information and belief that:

                                                  The Parties

        1.       At all material times, Plaintiff was a corporation or other business entity existing

under foreign law with a principal place of business located at Av. Insurgentes Sur 1136

Tlacoquemecatl, del Valle, Benito Juárez 03219, Ciudad de Mexico, CDMX, Mexico.

        2.       At all material times, Plaintiff’s subrogor was a corporation or other business entity

existing under foreign law with a principal place of business located at Torre Optima II, Paseo De

Las Palmas 275, Piso 5, Col Lomas de Chapultepec, CP 11000, Mexico. D.F., Mexico
            Case 1:20-cv-05043-LTS Document 1 Filed 07/01/20 Page 2 of 11


       3.      At all material times, Defendant SAMSUNG ENGINEERING CO., LTD. (hereafter

“SAMSUNG”) was and is a corporation or other business entity existing under foreign law with a

principal place of business located at Samsung GEC, 500, Sangil-dong, Gangdong-gu, Seoul, Korea,

134-090.

       4.      At all material times, Samsung, its subsidiaries, agents, servants and/or employees

were sales representatives and/or agents for the sale of a certain turbo-compressor unit consisting of

a Solar Taurus 70S-1082 gas turbine and a Solar C-40 centrifugal compressor (hereafter referred to

interchangeably as the “turbine” or “Unit C”) and/or its component parts.

       5.      At all material times, defendant Samsung, its subsidiaries, agents, servants and/or

employees were distributors of the engine.

       6.      At all material times, defendant Samsung, its subsidiaries, agents, servants and/or

employees placed the aforesaid engine into the stream of commerce.

       7.      At all material times, defendant Samsung, its subsidiaries, agents, servants and/or

employees sold the turbine to Plaintiff.

       8.      At all material times, defendant Samsung, its subsidiaries, agents, servants and/or

employees distributed the engine to Plaintiff.

       9.      At all material times, defendant Samsung, its subsidiaries, agents, servants and/or

employees shipped and delivered or caused to be shipped and delivered the engine to Plaintiff.

                                             Jurisdiction

       10.     This Court has diversity jurisdiction pursuant to 28 U.S.C. §1332 because the parties

are citizens of different states and the amount in controversy exceeds $75,000.00.

       11.     In addition, the Guaranty Agreement (“Guaranty”) and the Amended and Restated

Coordination Agreement entered into between the parties dated October 24, 2012 (“Coordination

                                                  2
          Case 1:20-cv-05043-LTS Document 1 Filed 07/01/20 Page 3 of 11


Agreement”) includes a law and jurisdiction clause which states that the rights and obligations of the

parties shall be governed by and construed in accordance with the laws of the State of New York and

that any action be brought in the Southern District of New York.

                                            Background

        12.     Altamira is part and parcel of Corporative InterGen (“Intergen”) which is one of the

leading private electricity producers in Mexico. It has 12 energy plants in operation, representing a

total generating capacity of 7,892 MW (6,306 MW of net energy).

        13.     Intergen operates three compression stations and 65 kilometers of gas pipeline and

has invested in a 155MW wind farm.

        14.     Altamira has four (4) turbo-compressor units, each consisting of a Solar Taurus 70S-

1082 gas turbine and a Solar C-40 centrifugal compressor.

        15.     Each one of these units provides compression services to Pemex Gas and

Petroquimica Basica (“PGPB”), by increasing the capacity of the gas pipeline from 1,060 to 1,560

million cubic feet of compressed natural gas, thus improving the availability and transport of natural

gas to users in Central and Western Mexico.

        16.     A compression station, such as the one at issue, is a necessary installation within a

network of gas transport because it provides the current (of gas) to increase in pressure at certain

points along its predetermined designed length and which is aimed at maintaining the optimum

condition of the gas at its destination.

        17.     The four identical turbo-compressor units were all manufactured by non-party Solar

Turbines and were constructed by defendant’s affiliate, Grupo Samsung Ingeniería México, S.A. de

C.V.



                                                  3
           Case 1:20-cv-05043-LTS Document 1 Filed 07/01/20 Page 4 of 11


         18.    The unit at issue (Unit C) was also designated “Unit 3”, bearing Serial Number

0818B.

         19.    All four units are powered by natural gas which is supplied by the same natural gas

from the pipelines to which these units are connected and for which these units are used to facilitate

the efficient transport thereof.

         20.    The quality of the natural gas fuel used to power each of the four units is identical.

         21.    These compressor units began operations on or about December 11, 2014.

         22.    All four compressor units have operated a similar number of hours and under virtually

identical conditions.

         23.    However, in 2015, problems began to be detected in the functions of only turbine

number 3, Serial Number 0818B (Unit C).

         24.    On January 13, 2015, personnel from Altamira detected certain variations in

temperature in the heater for the combustible gas in Unit C.

         25.    On January 21, 2015, Solar Turbines conducted an inspection of Unit C and detected

the presence of naphthalene contaminants when the coalescent filter was drained.

         26.    Solar Turbines also noticed the presence of excessive contamination at the bottom

of the combustible gas filter.

         27.    In May 2016, personnel from both Altamira and Solar Turbines reported the presence

of cracks on the inside of turbine number 3 (Unit C).

         28.    These cracks appeared along the bead of the weld that joined different parts of the

“Combustor Liner,” i.e., the cracks were not in the parts themselves but rather in the welding

material used for joining the plates together.



                                                  4
            Case 1:20-cv-05043-LTS Document 1 Filed 07/01/20 Page 5 of 11


       29.     These cracks were located on the injectors at positions 8 and 9 and were repaired by

the end of May 2016.

       30.     In November 2016, Solar Turbines observed new cracks in Unit C which were once

again along the beads of the welds.

       31.     During one of the routine maintenance jobs carried out by Solar Turbines (the

supplier of the maintenance services) in the gas turbine (Unit C), additional fissures were discovered

on the injectors at positions 2 and 3. These cracks were repaired and welded together by Solar

Turbines.

       32.     In addition, in November 2016, some cracks were discovered that went beyond the

welds and the rings, reaching the fixed components of the “combustor liner.” These cracks were

found in a part known as the “splash plate.”

       33.     On January 9, 2017, personnel from Altamira conducted an inspection and found two

new cracks in the welds of the retaining rings in positions 2 and 3 of the injector.

                                      First Cause of Action
             (Negligence - Failure to Construct Unit C in a Workmanlike Manner)

       34.     At all times relevant, Samsung was exclusively responsible for the construction of

these turbines, including Unit C.

       35.     Samsung failed to construct the turbine in a workmanlike manner, by, inter alia, using

inferior and/or inadequate welding material, Unit C suffered catastrophic internal damage.

       36.     In addition, Samsung failed to follow the specifications and recommendations made

by Solar Turbines in its PILS 162 & 246, nor specification ES9-98, for supplying and conditioning

the combustible gas to the turbine.




                                                  5
            Case 1:20-cv-05043-LTS Document 1 Filed 07/01/20 Page 6 of 11


          37.   As a result of the Samsung’s failure to construct the turbine in a workmanlike manner

aforesaid Unit C suffered catastrophic internal damage.

          38.   As a result of the Samsung’s failure to construct the turbine in a workmanlike manner,

damage to the splash plate/cover of the combustor and nozzle assembly in the first stage was

confirmed, as well as their repair.

          39.   Solar Turbines made an additional repair recommendation that Unit C receive a new

combustor liner as well as 1st stage nozzle assembly to correct damaged components.

          40.   Supplying parts for the repairs aforesaid totaled $422,231.71.

          41.   Labor for the aforementioned repairs totaled $219,995.06.

          42.   In light of the foregoing, Plaintiff has suffered damages in the amount of $642,226.77.

                                      Second Cause of Action
                                         (Indemnification)


          43.   Plaintiff repeats, reiterates and realleges each of the allegations contained in

paragraphs “1” through “42” with the same force and effect as though more fully set forth herein at

length.

          44.   At all material times, on January 9, 2017, Plaintiff was using the Unit C engine for

the purpose and in the manner intended.

          45.   That on or about January 9, 2017and for a period of time prior thereto, said machine

was in a dangerous, defective and unsafe condition and not fit for the purpose intended.

          46.   That on or about January 9, 2017, the Unit C was caused to be damaged due to the

use of inferior welding materials manufactured, sold and/or distributed by Samsung and or their

subsidiaries and agents.



                                                  6
            Case 1:20-cv-05043-LTS Document 1 Filed 07/01/20 Page 7 of 11


          47.   That the foregoing damage was caused solely by reason of the carelessness and

negligence on the part of the Samsung, its subsidiaries, agents, servants and/or employees, in the

design, testing, manufacturing, sale, inspection or marketing of the aforesaid Unit C and its

component parts, and in failing to warn of its dangerous, defective and unsafe condition, without any

negligence on the part of the Plaintiff contributing thereto.

          48.   In the Coordination Agreement entered into between Plaintiff and Samsung, Samsung

agreed to waive all defenses to any liability alleged in connection with the construction and

implementation of Unit C.

          49.   That by reason of the foregoing, Plaintiff has been damaged in an amount of

$642,226.77.

                                        Third Cause of Action
                                        (Breach of Warranty)


          50.   Plaintiff repeats, reiterates and realleges each of the allegations contained in

paragraphs “1” through “49” with the same force and effect as though more fully set forth herein at

length.

          51.   That the defendant, its subsidiaries, agents, servants and/or employees warranted and

represented to all persons whom they could foresee would be injured by a breach of said warranty

and representation that the engine was in a safe, adequate and proper condition and was properly and

adequately tested, inspected, assembled, distributed, serviced, repaired in proper operating condition,

and that said machine was harmless, free from defects and in no way inherently dangerous and was

in no way calculated to impair the life and limb of such persons who were carefully and prudently

using the said machine for the purpose intended, and that said machine was of merchantable quality

and was fit for the purpose intended.

                                                  7
            Case 1:20-cv-05043-LTS Document 1 Filed 07/01/20 Page 8 of 11


          52.   At all times relevant, said machine was being used for the purpose and in the manner

intended.

          53.   At all times relevant, Plaintiff was unaware of the dangerous and defective condition

of the said turbine which made it unsafe and unfit for the purpose for which it was intended.

          54.   Failure of the turbine at issue had the potential to cause a catastrophic environmental

event.

          55.   At all times relevant, Plaintiff could not, in the reasonable exercise of due diligence,

discover said dangerous and defective nature and condition.

          56.   That as a result of the breach of the said warranties and representations on the part

of the defendant, its subsidiaries, agents, servants and/or employees and in causing, allowing and

permitting the said machine to be improperly and defectively tested, inspected, assembled,

distributed, serviced, maintained and repaired, and distributed in an inherently dangerous and

defective condition and unfit for use as intended, Plaintiff was caused to suffer damages.

          57.   That by reason of the foregoing, Plaintiff’s subrogor has been damaged in an amount

of $642,226.77.

                                    Fourth Cause of Action
                       (Breach of Implied Warranty of Merchantability)


          58.   Plaintiff repeats, reiterates and realleges each of the allegations contained in

paragraphs “1” through “57” with the same force and effect as though more fully set forth herein at

length.

          59.   The aforesaid turbine was not fit for the ordinary purposes for which such goods are

used.

          60.   Defendant breached the implied warranty of merchantability.

                                                   8
            Case 1:20-cv-05043-LTS Document 1 Filed 07/01/20 Page 9 of 11


          61.   That as a result of the breach of the said warranties and representations on the part

of the defendant, its subsidiaries, agents, servants and/or employees and in causing, allowing and

permitting the said machine to be improperly and defectively tested, inspected, assembled,

distributed, serviced, maintained and repaired, and distributed in an inherently dangerous and

defective condition and unfit for use as intended, Plaintiff’s subrogor was caused to suffer damages.

          62.   That by reason of the foregoing, Plaintiff has been damaged in an amount of

$642,226.77.

                                       Fifth Cause of Action
                                          (Strict Liability)


          63.   Plaintiff repeats, reiterates and realleges each of the allegations contained in

paragraphs “1” through “62” with the same force and effect as though more fully set forth herein at

length.

          64.   At all times relevant, defendant was the manufacturer, seller and/or supplier of the

aforesaid engine.

          65.   At all times relevant, the aforesaid product was defective in its design, manufacture

and by virtue of the defendants’ failure to warn of its inherent dangers.

          66.   At all times relevant, the defects existed at the time the product left defendant’s

hands.

          67.   That the defects rendered the product in a condition which was not reasonably safe.

          68.   Failure of the turbine at issue had the potential to cause a catastrophic environmental

event.

          69.   At all times relevant, the product was being used for the purpose and in the manner

normally intended or for an unintended but reasonably foreseeable purpose.

                                                  9
         Case 1:20-cv-05043-LTS Document 1 Filed 07/01/20 Page 10 of 11


       70.     That by reason of the foregoing, Plaintiff’s subrogor has been damaged in an amount

of $642,226.77.



       WHEREFORE, plaintiff requests:

       (a)     That process in due form of law may issue against Defendants citing them to appear

and answer all and singular the matters aforesaid;

       (b)     That judgment may be entered in favor of Plaintiff against Defendants on the First,

Second, Third, Fourth and Fifth Causes of Action for the amount of $642,226.77, and

       (c)     That this Court will grant to Plaintiff such other and further relief as may be just and

proper, including an award of prejudgment interest and costs.

Dated: New York, New York
       July 1, 2020


                                         Yours, etc.,

                                         CARUSO GLYNN, LLC
                                         Attorneys for Plaintiff
                                         AIG Seguros Mexico S.A. de C.V.
                                         a/s/o Compresion Altamira S.A. de C.V.

                                   By:         Lawrence C. Glynn
                                         Lawrence C. Glynn
                                         242-03 Northern Blvd.
                                         Suite 201
                                         Little Neck, N.Y. 11362
                                         (718) 819-8667
                                         lglynn@carusoglynn.com
                                         CG File No.: 42.120419.01




                                                   10
         Case 1:20-cv-05043-LTS Document 1 Filed 07/01/20 Page 11 of 11


                                        VERIFICATION


               LAWRENCE C. GLYNN, under the penalties of perjury, hereby affirms:

               That he is an attorney admitted to practice before the Courts of this State and is a

member of the firm of CARUSO GLYNN, LLC, attorneys for Plaintiff herein.

               That he has read the foregoing Verified Complaint and knows the contents thereof

and that the same is true to his own knowledge, except as to the matters therein stated to be alleged

upon information and belief and as to those matters, he believes them to be true.

               Deponent further says that the sources of his information and the grounds for his

belief as to all matters therein stated to be alleged on information and belief, is derived from

documents, records, correspondence and memoranda of Plaintiff concerning the maters set forth in

the Verified Complaint in the possession of deponent.

Dated: Little Neck, N.Y.
       July 1, 2020



                                                 Lawrence C. Glynn
                                              Lawrence C. Glynn




                                                 11
